Sergeant, J.
— No reason has been suggested why an attorney at law should not be made garnishee in a foreign attachment. Considerations of public policy and convenience require, that money in the hands of public officers appointed by law, such as sheriffs, prothonotaries, and other depositaries, should not he stopped whilst in custodia legis. But an attorney at law derives his power entirely from his client, and there seems no more reason for his exemption than that of an attorney in fact or other private agent. Accordingly the authorities are all concurrent on the point; and even in England, where the attorney has a privilege not known here, of being sued in his own court; that privilege gives way where the fund in his hand is to be reached by foreign attachment under the custom of London and other places.
We think the court erred in giving judgment for the defendant on the demurrer to the plea, which is the only point that appears to have been raised below. But there are issues in fact to be yet disposed of, and therefore,
Judgment reversed, and record remitted for further proceedings.